Citation Nr: 1111723	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corps from February 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 10 percent rating retroactively effective from October 6, 2006, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In another decision since issued in February 2008, during the pendency of the appeal, the RO increased the rating for the PTSD from 10 to 30 percent with the same retroactive effective date of October 6, 2006.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he affirmatively indicates otherwise).


REMAND

Pursuant to 38 C.F.R. § 3.103(c) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The hearing will be conducted by the VA employee who has original determinative authority of the claim.  Id.  The member of the Board who conducts the hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(c) (2010).

In this case, the Veteran requested a hearing in connection with his claim in February 2011, after his appeal was certified to the Board.  And he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a) (2010).


Accordingly, the claim is REMANDED for the following action:

1.  Schedule a Travel Board hearing concerning the Veteran's claim for an initial rating higher than 30 percent for his PTSD.  Notify him and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing or fails to appear for it on the date scheduled, then also document this in the claims file.

2.  Upon completion of the hearing, and any additional development deemed warranted, return the file to the Board for appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

